             Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
WILLIAM LIGUORI, JR.; TRICIA                                 :
LIGUORI; JOSE AGUILAR; and                                   :
ELIZABETH MANLEY, each individually                          :
and on behalf of all those similarly situated,               :
                                                                 OPINION AND ORDER
                           Plaintiffs,                       :
                                                             :
                                                                 19 CV 10677 (VB)
v.                                                           :
                                                             :
WELLS FARGO BANK, N.A.,                                      :
                           Defendant.                        :
-------------------------------------------------------------x

Briccetti, J.:

        Plaintiffs William Liguori, Jr., Tricia Liguori (together, the “Liguoris”), Jose Aguilar, and

Elizabeth Manley, each individually and on behalf of all others similarly situated, bring this

putative class action against defendant Wells Fargo Bank, N.A. (“defendant” or “Wells Fargo”),

alleging violations of the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601 et seq., and

state law.

        Now pending are defendant’s motion pursuant to Rule 12(b)(6) to dismiss the complaint

for failure to state a claim (Doc. #6), and motion to stay this proceeding until the U.S. District

Court for the Northern District of California determines whether to grant final approval of a

proposed nationwide class settlement in Hernandez v. Wells Fargo Bank, N.A., 18 Civ. 7354

(N.D. Cal.). (Doc. #27).

        For the following reasons, the motion to stay is GRANTED and the motion to dismiss is

TERMINATED without prejudice to refiling if and when the stay in this case is lifted.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.




                                                         1
          Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 2 of 10




                                         BACKGROUND

       The following factual background is drawn from the complaint and the parties’

submissions in support of and in opposition to the pending motion for a stay.

I.     Denial of Mortgage Loan Modifications and Repayment Programs

       A.      Jose Aguilar and Elizabeth Manley

       In December 2005, Jose Aguilar and Elizabeth Manley purchased a residential property

located at 203 Edwin Street, Chittenango, New York. To do so, Aguilar and Manley took out a

loan and executed a note as security for same. Aguilar and Manley also executed a mortgage,

encumbering 203 Edwin Street, as further security for the note. From August 2011 to September

2014, defendant serviced Aguilar and Manley’s mortgage loan.

       In May 2011, Aguilar and Manley defaulted on their note and mortgage, and in August

2012, defendant commenced a foreclosure proceeding against Aguilar and Manley in Supreme

Court, Madison County.

       In 2013, Aguilar and Manley sought from defendant certain mortgage repayment

assistance. Plaintiffs allege that in September 2013, as a result of calculation errors in

defendant’s automated decisioning software for residential mortgage loan servicing, defendant

determined Aguilar and Manley did not qualify for a loan modification or temporary repayment

plan under the Home Affordable Modification Program (“HAMP”), Fair Housing Act (“FHA”)

programs, or any other loan modification program. Accordingly, defendant denied Aguilar and

Manley certain mortgage assistance.

       At some point in time, defendant assigned to U.S. Bank its interest in Aguilar and

Manley’s mortgage loan. In July 2015, the Supreme Court, Madison County, entered a judgment




                                                  2
            Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 3 of 10




of foreclosure and sale, and on November 30, 2015, U.S. Bank sold Aguilar and Manley’s home,

203 Edwin Street, at a foreclosure sale.

       B.       William and Tricia Liguori

       In October 2006, the Liguoris purchased a residential property located at 40 South

Parliman Road, Lagrangeville, New York. To do so, the Liguoris took out a loan and executed a

note as security for same. The Liguoris also executed a mortgage, encumbering 40 South

Parliman Road, as further security for the note. From October 2006 to March 2015, defendant

serviced the Liguoris’ mortgage loan.

       In 2013, the Liguoris defaulted on their note and mortgage, and sought from defendant

certain mortgage repayment assistance. Plaintiffs allege that in April 2014, as a result of

calculation errors in defendant’s automated decisioning software for residential mortgage loan

servicing, defendant determined the Liguoris did not qualify for a loan modification or temporary

repayment plan under HAMP, FHA, or other loan modification program. Accordingly,

defendant denied the Liguoris certain mortgage assistance, and commenced a foreclosure

proceeding against them in Supreme Court, Dutchess County.

       In November 2014, the Supreme Court, Dutchess County, entered a judgment of

foreclosure and sale, and on March 10, 2015, defendant caused the Liguori’s home, 40 South

Parliman Road, to be sold at a foreclosure sale.

       C.       Defendant’s 2018 Apology Letter

       Plaintiffs allege that by letter dated September 18, 2018, defendant notified Aguilar,

Manley, and the Liguoris, that an error in its automated decisioning software for residential

mortgage loan servicing caused plaintiffs to be denied approval for trial loan modifications to

which they would otherwise have been entitled.




                                                   3
          Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 4 of 10




II.    Hernandez v. Wells Fargo Bank, N.A., and Other Litigation

       On December 5, 2018, a putative nationwide class action, Hernandez v. Wells Fargo

Bank, N.A., 18 Civ. 7354 (N.D. Cal) (hereinafter “Hernandez”), was filed in the U.S. District

Court for the Northern District of California. The plaintiffs in Hernandez allege errors in Wells

Fargo’s automated decisioning software for residential mortgage loan servicing, and inadequate

compliance, led Wells Fargo to delay or deny trial loan modifications and repayment plans for

borrowers who were otherwise eligible for same pursuant to certain loan modification programs,

such as HAMP.

       Since December 5, 2018, more than a dozen similar lawsuits have been filed in various

jurisdictions across the United States, alleging, as in Hernandez, that errors in Wells Fargo’s

automated decisioning software for residential mortgage loan servicing, and inadequate

compliance, led Wells Fargo to delay or deny trial loan modifications and repayment plans for

borrowers who were otherwise eligible for same under certain loan modification programs. 1 The

instant action, filed in November 2019, is one such lawsuit, in which Aguilar, Manley, and the

Liguoris bring claims on behalf of themselves and a proposed putative class of New York

mortgagors.

       On January 29, 2020, the Hernandez court certified the following nationwide breach of

contract class:

       All persons in the United States who between 2010 and 2018 (i) qualified for a
       home loan modification or repayment plan pursuant to the requirements of
       government-sponsored enterprises (such as Fannie Mae and Freddie Mac), the
       Federal Housing Administration (FHA), the U.S. Department of Treasury’s Home
       Affordable Modification Program (HAMP); (ii) were not offered a home loan
       modification or repayment plan by Wells Fargo due to excessive attorneys’ fees
       being included in the loan modification decisioning process; and (iii) whose home
       Wells Fargo sold in foreclosure.
1
       Seven such cases were filed as individual actions (see Doc. #28 (“Def. Mem.”) at 1 n.3),
and four were filed as putative class actions. (Id. at n.2).


                                                 4
          Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 5 of 10




(Doc. #29 (“Smedley Decl.) Ex. A at 10). The parties in Hernandez have negotiated a settlement

agreement to settle all class claims, and on April 19, 2020, the Hernandez court granted

preliminary approval of that settlement. (Id. Ex. B).

       On June 8, 2020, the Hernandez plaintiffs filed an unopposed motion for final approval of

the proposed class settlement. On August 20, 2020, the district court held a hearing respecting

final settlement approval, and continued the hearing to October 1, 2020.

III.   Request for Multidistrict Litigation and Consolidation

       On January 14, 2020, a group of plaintiffs in one of the similar, subsequent litigations

filed a petition with the Judicial Panel on Multidistrict Litigation (“JPML”), seeking to join

Hernandez and nine other actions in a Multidistrict Litigation (“MDL”), and requesting

consolidation.

       On March 26, 2020, the JPML denied the petition and request for consolidation. The

JPML found that although “five [of the similar actions] assert at least somewhat overlapping

classes of borrowers” (Smedley Decl. Ex. C at 1–2), the parties in Hernandez—a case “far more

advanced than any other, with discovery largely complete, a nationwide class certified, a motion

for partial summary judgment pending, and until recently, a trial on the horizon” (id. at 2)—

“reached a proposed settlement for the certified class,” and thus centralization “at this time could

delay a class settlement in the most advanced action in this litigation and result in little to no

benefit to the class members and other parties.” (Id.).

       The JPML continued: “Furthermore, there are alternatives to centralization available to

minimize any overlap in pretrial proceedings, including informal cooperation and coordination of

all actions, or other cooperative arrangements, such as a stay of the other cases while the

settlement in Hernandez proceeds.” (Smedley Decl. Ex. C at 2).



                                                   5
          Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 6 of 10




       On March 9, 2020, roughly two weeks prior to the JPML’s decision, defendant moved to

stay this proceeding until the JPML ruled on the pending petition for transfer and consolidation.

(See Doc. #14). On March 30, 2020, this Court denied defendants’ motion as moot in view of

the JPML’s March 26, 2020, Order. (Doc. #22).

                                           DISCUSSION

I.     Legal Standard

       “A district court’s ‘power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the cases on its docket with economy of time and effort for

itself, for counsel, and for litigants.’” Loftus v. Signpost Inc., 2020 WL 2848231, at *2

(S.D.N.Y. June 2, 2020) (quoting Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96

(2d Cir. 2012)). “Courts routinely exercise this power and grant stays when a pending

nationwide class settlement could impact the claims in the case before them.” Albert v. Blue

Diamond Growers, 232 F. Supp. 3d 509, 512 (S.D.N.Y. 2017) (collecting cases).

       In deciding whether to grant a stay, courts in this circuit consider five factors:

       (1) the private interests of the plaintiffs in proceeding expeditiously with the civil
       litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the private
       interests of and burden on the defendant[]; (3) the interests of the courts;
       (4) the interests of persons not parties to the civil litigation; and (5) the public
       interest.

Kappel v. Comfort, 914 F. Supp. 1056, 1058 (S.D.N.Y. 1996). In addition, “[t]he party moving

for a stay ‘must make out a clear case of hardship or inequity in being required to go forward, if

there is even a fair possibility that the stay for which he prays will work damage to some one

else.’” Am. Steamship Owners Mut. Prot. & Indem. Ass’n, Inc. v. Lafarge N. Am., Inc., 474 F.

Supp. 2d 474, 482 (S.D.N.Y. 2007) (citing Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)).




                                                   6
          Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 7 of 10




II.     Application

        Defendant argues the instant matter should be stayed “to conserve resources and provide

Plaintiffs and the relevant members of the putative class with an opportunity to review the final

settlement terms and decide whether to join the settlement or opt out and pursue whatever claims

remain to them in this forum.” (Def. Mem. at 4). Plaintiffs oppose defendant’s request.

        The Court agrees with defendant. Applying the pertinent standards, the Court concludes

a stay is warranted.

        The first Kappel factor—the private interests of plaintiffs in proceeding expeditiously, as

balanced against the prejudice to plaintiffs if this action is delayed—warrants a stay. Plaintiffs

argue their “interest in proceeding expeditiously with this instant action [is] prejudiced by Wells

Fargo[’s] attempts to delay this case. (Doc. #32 (“Pls. Mem.”) at 5). But even though a stay of

this matter “will cause plaintiff[s] some delay,” “delay standing alone does not establish

prejudice.” Enron Oil Corp. v. Diakuara, 10 F.3d 90, 98 (2d Cir. 1993).

        Plaintiffs also argue a stay is not warranted because they “lost their chance to save their

home[s]” due to defendant’s alleged delay in notifying the public of errors in its residential

mortgage loan modification software, and their claims should not be delayed any longer. (Pls.

Mem. at 5). But the harm resulting from plaintiffs’ loss of an opportunity to save their

residences occurred years ago, and thus has neither been caused nor affected by the requested

stay.

        Plaintiffs further argue a stay would prejudice Aguilar and Manley, two of the four

named plaintiffs in this case. According to plaintiffs, Aguilar and Manley, unlike the Liguoris,

do not meet the third requirement of the settlement class definition in Hernandez because U.S.

Bank, not defendant, sold their home in foreclosure. Plaintiffs therefore claim a stay “would




                                                  7
          Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 8 of 10




only act to further delay the access to justice the Plaintiffs seek.” (Pls. Mem. at 5). But here

again, “delay standing alone does not establish prejudice,” Enron Oil Corp. v. Diakuara, 10 F.3d

at 98. Moreover, the other plaintiffs in this case, the Liguoris, do meet the definition of the

Hernandez class, and thus, the Liguoris’ claims in the instant matter, in addition to those of the

putative class members who also meet the definition of the Hernandez settlement class, are

directly implicated by the Hernandez proposed nationwide class settlement.

       Plaintiffs further insist the Liguoris’ membership in the Hernandez settlement class “is

not a sufficient reason to stay” the instant case because “they are no longer parties in this matter

going forward.” (Pls. Mem. at 7). This is because, plaintiffs say, “William and Tricia Liguori

anticipate filing a Motion to Sever . . . as [they] are opting into the pending settlement in

Hernandez.” (Id. at 2 n.2).

       The Court is not persuaded. The Liguoris are still parties to the instant lawsuit. And

even if they were not, Aguilar and Manley, like the Liguoris, still assert claims on behalf of a

proposed putative class, including all individuals:

       a. who were a mortgagee [sic] 2 to any New York residential home mortgage loan
          owned and/or serviced by Wells Fargo on or after March 15, 2010,

       b. which loan entered loss mitigation review and/or was the subject of any
          borrower or mortgage assistance application submitted on or after March 15,
          2010 through April 30, 2018,

       c. which loan qualified for a mortgage loan modification, repayment plan, or a
          trial period plan pursuant to the requirements of government-sponsored entities,
          non-government sponsored entities, the FHA, and/or the HAMP programs,

       d. but which loss mitigation review and/or borrower or mortgage assistance
          application was denied by Wells Fargo,
2
        The Court suspects plaintiffs mean to assert class claims on behalf of mortgagors, not
mortgagees. Compare Mortgagor, BLACK’S LAW DICTIONARY (11th ed. 2019) (“Someone who
mortgages property; the mortgage-debtor, or borrower.”), with Mortgagee, BLACK’S LAW
DICTIONARY (11th ed. 2019) (“One to whom property is mortgaged; the mortgage creditor, or
lender.”).


                                                  8
          Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 9 of 10




       e. as a result of automated calculation and related errors pertaining to Wells
          Fargo’s use of a mortgage loan modification underwriting tool.

(Doc. #2 (“Compl.”) ¶ 107). Accordingly, even without the Liguoris’ continued participation in

this matter, plaintiffs assert claims on behalf of a putative class with claims that directly overlap

with the Hernandez settlement class. Any resolution in Hernandez will affect at least some

members of the proposed putative class in this action and, consequently, the issues in this case.

       The second and third Kappel factors also warrant a stay. Because the proposed putative

class substantially overlaps with the Hernandez settlement class, defendant faces duplicative

discovery and litigation practice with respect to the proposed class members in this case. Many

members of the proposed putative class meet the definition of the nationwide Hernandez

settlement class and, ultimately, may opt out of such settlement. Accordingly, and as suggested

by the JPML (see Smedley Decl. Ex. C at 2), a stay of this action may well narrow and alleviate

unnecessary discovery and other pretrial matters in the instant proceeding. See, e.g., Albert v.

Blue Diamond Growers, 232 F. Supp. 3d at 513 (“Proceeding with this case while a potential

nationwide settlement that encompasses Plaintiffs’ claims is pending would cause the parties to

expend considerable resources conducting discovery and briefing motions that may be

unnecessary. Such expense would unduly burden [defendant] as well as this Court.”).

       The fourth and fifth Kappel factors further warrant a stay of this proceeding until the

Hernandez court renders a decision on the motion for final approval of the proposed settlement.

Indeed, a stay would minimize the possibility of conflicting and inconsistent orders between

different courts with respect to litigation that is substantively similar, Catskill Mountains Chapter

of Trout Unlimited, Inc. v. E.P.A., 630 F. Supp. 2d 295, 304 (S.D.N.Y. 2004), and support the

dual interests of judicial economy and efficiency. See Readick v. Avis Budget Grp., Inc., 2014




                                                  9
          Case 7:19-cv-10677-VB Document 35 Filed 09/08/20 Page 10 of 10




WL 1683799, at *6 (S.D.N.Y. Apr. 28, 2014) (“Considerations of judicial economy are

frequently viewed as relevant to the public interest, and, as noted, they weigh against the

investment of court resources that may prove to have been unnecessary.”). Here, the parties have

not started discovery and have fully briefed defendant’s motion to dismiss. In the interest of

judicial economy, the parties’ motion briefing can easily be re-filed and adjudicated once the

motion for final settlement approval in Hernandez is resolved and the stay in this matter is lifted.

        Accordingly, in view of the pending motion for final settlement approval in Hernandez

and for the reasons set forth above, a stay of the instant action is warranted.

                                          CONCLUSION

        The motion to stay the instant case until the U.S. District Court for the Northern District

of California determines whether to grant final approval of a proposed nationwide class

settlement in Hernandez v. Wells Fargo Bank, N.A., 18 Civ. 7354 (N.D. Cal.), is GRANTED.

        This matter is hereby STAYED until further Court order. Defendant shall notify the

Court within ten days of the district court’s resolution of the motion for final settlement approval

in Hernandez.

        The motion to dismiss is TERMINATED without prejudice to refiling if and when the

stay in this case is lifted.

        The Clerk is instructed to terminate the motions. (Docs. ##6, 27).

Dated: September 8, 2020
       White Plains, NY                        SO ORDERED:



                                               ____________________________
                                               Vincent L. Briccetti
                                               United States District Judge




                                                 10
